Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 12/16/2020.

As filed, claims 1, 17-21, 24-41, and 43-51 are pending; and claims 2-16, 22, 23, and 42 are cancelled.

In the previous office action, the Examiner, in paragraph 3, stated that prior art was found on claims 26-44, but failed to reject claims 26, 42, and 43 in the 102 prior art rejection (by Devane).  After Applicant’s amendment filed 12/16/2020, which brings the limitations of claim 42 into claim 1, the Examiner still finds Devane as applicable prior art for claims 1, 26, and 43.  Accordingly, the prior art rejection of claims 1, 26, and 43, which is introduced below, is considered by the Examiner as a new ground of rejection and therefore, this action is non-final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 has been considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on 6/17/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application No. 14/147,449 and 16/695,498 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 12/16/2020, with respect to claims 1, 17-21, and 24-51, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) or second paragraph, indefinite rejection of claims 47, 48, 50, and 51 is withdrawn per amendments/remarks.

The § 112 fourth paragraph rejection of claims 47 and 48 is withdrawn per amendments/remarks.

The § 102(b) rejection of claims 1, 17-21, 24, 25, 28, 29, 44, and 50 by Devane is maintained because the Examiner mistakenly excluded claims 26, 42, and 43 from the abovementioned rejection and finds that the limitations encompassed by claims 26, 42, and 43 are still anticipated by the process of Devane.  Accordingly, Applicant’s inclusion of the limitation of claim 42 into claim 1 does not warrant the withdrawal of the abovementioned rejection.
maintained.

The § 103(a) rejection of claims 27 and 30-41 by Devane is maintained for the same reasons stated in #6.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 1, 17-21, and 24-51 by co-pending application No. 16/695,498 and 14/147,449 is withdrawn per filing and approval of the abovementioned terminal disclaimer and cancellation of claim 42.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claim 43 is rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

subject matter in claim 1 is drawn to a method of treatment, wherein the delay-release formulation releases the biguanide compound distal of the duodenum.  The subject matter in claim 43 is drawn to a limited embodiment of abovementioned treatment.  
The scope of claim 43 is broader than scope of claim 1 because claim 43 includes limitation that is outside of the abovementioned treatment (e.g. wherein the delay-release formulation releases the biguanide compound distal of the jejunum).  Because the scope of claim 43 is broader than claim 1, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 43 is commensurate with the scope of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 17-21, 24-26, 28, 29, 43, 44, and 50 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2006/0222709A1, hereinafter Devane.  See IDS filed 7/26/2019.



    PNG
    media_image1.png
    606
    382
    media_image1.png
    Greyscale

Devane also teaches that diabetes mellitus is an endocrine disorder that causes chronic constipation. (See [0007]).  Although Devane teaches that diabetes mellitus is an endocrine disorder, the Examiner finds that one of ordinary skill in the art would recognize that diabetes mellitus is also a metabolic disorder.  Devane further teaches that metformin or metformin hydrochloride is conventionally used as an oral hyperglycaemic agent for treating diabetes. (See [0025]).  It also describes that the use of once daily controlled-
The dosage comprises 500mg of metformin.  (See, e.g., Example 4).  Additional pharmaceutical active agents can be provided in a separate formulation and co-administered to a patient with the metformin. (See [0126-0127]). Other metformin formulations may include antidiabetic agents such as acarbose. (See [0037]).  In the “release profiles" Devane describes formulations that include delayed release in pH less than or equal to pH 6.5.  (See [0124-0125], See also [0158], [0162]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 27 and 30-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devane.
Regarding claims 27, 30, and 31:
Determining the scope and contents of the prior art:   
 	Devane, for instance, teaches the abovementioned process.

Ascertaining of the difference between the prior art and the claim at issue:   
	Devane, for instance, did not explicitly teach that the circulating plasma concentration of metformin or metformin hydrochloride is below about 0.25 µg/mL.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner does not find the abovementioned circulating plasma concentration of metformin or metformin hydrochloride as result-effective variable because the Applicant fails to demonstrate these or this parameter to impart any unexpected or novel aspect to the instant process. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Accordingly, this parameter is viewed as routine experimentation to optimize the instant process, and not a patentable distinction.


Regarding claims 32-34 and 38:
Determining the scope and contents of the prior art:   
	Devane, for instance, teaches the abovementioned process.

Ascertaining of the difference between the prior art and the claim at issue:   
explicitly teach the administration of the delayed-release formulation be given in the morning with a meal.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner does not find the abovementioned formulation given in the morning with a meal as result-effective variable because the Applicant fails to demonstrate this parameter to impart any unexpected or novel aspect to the instant process. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Accordingly, this parameter is viewed as routine experimentation to optimize the instant process, and not a patentable distinction.

Regarding claims 35-37 and 39-41:
Determining the scope and contents of the prior art:   
Devane, for instance, teaches the abovementioned process.

Ascertaining of the difference between the prior art and the claim at issue:   
	Devane, for instance, does not explicitly teach the delayed-release formulation of the biguanide compound comprises administering about 1500 mg of metformin or salt thereof.

Finding of prima facie obviousness --- rationale and motivation:   
does not find the abovementioned amount of 1500 mg of metformin as result-effective variable because the Applicant fails to demonstrate this parameter to impart any unexpected or novel aspect to the instant process. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Accordingly, this parameter is viewed as routine experimentation to optimize the instant process, and not a patentable distinction.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The instant claims are drawn to a method of treating a metabolic disorder via a delayed-release formulation of a biguanide compound selected from metformin, phenformin, buformin, or imeglimin or a salt thereof.

Claims 1, 17-21, 24-41, and 43-51 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents or co-pending applications.  See Table below.  
		If the conflicting claims are in a co-pending application, then the rejection is a provisional ODP rejection because the conflicting claims have not in fact been patented.

Conflicting Claims
Provisional ODP
(Yes or No)
16/223,002
63-85
Yes
10,668,031
1-24
No
9,050,292
1-25
No
9,463,170
1-35
No
9,962,344
1-24
No

		
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue – The conflicting claims of the abovementioned U.S. co-pending application and U.S. patents are drawn to a method of treating a metabolic disorder (e.g. diabetes, etc.) via a delayed-release formulation of metformin, or a salt thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - The conflicting claims of the abovementioned U.S. co-pending application and U.S. patents described the abovementioned metabolic disorder in specific examples, such as diabetes, and/or described the abovementioned delayed-release formation in a different way.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field related to medicine, chemistry, and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same formulation having the same therapeutic utility (e.g. delayed-release formulation of metformin for treating metabolic disorders, such as diabetes).  As a result, an infringer of a patent issuing from the instant claims would also be an infringer 
As recited above, the formulation in the conflicting claims of abovementioned U.S. co-pending application and U.S. patents is the instant formulation.  However, these conflicting claims may have described the abovementioned metabolic disorder in specific examples, such as diabetes, and/or described the abovementioned delayed-release formation in a different way.
	The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the formulation of the abovementioned co-pending applications is excluded as the instant formulation of the instant application. Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compound forms and that of the conflicting claims of the abovementioned U.S. co-pending application and U.S. patents to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

	
Conclusion
Claims 1, 17-21, 24-41 and 43-51 are rejected.
Claims 2-16, 22, 23, and 42 are cancelled.
Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626